Citation Nr: 0710266	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-05 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected sinusitis with headaches.

2.  Entitlement to service connection for sleep apnea claimed 
as secondary to service-connected sinusitis with headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from August 2003 and December 2004 rating decisions of the 
RO.  Via the first, the RO granted service connection for 
sinusitis with headaches to which it assigned a zero percent 
evaluation.  The veteran contested the initial rating 
assigned.  Subsequently, the RO assigned a 10 percent rating 
to that service-connected disability.  Although each increase 
represents a grant of benefits, a decision awarding a higher 
rating, but less that the maximum available benefit, does not 
abrogate a pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, this matter continues before the Board.
By the second rating decision, the RO denied service 
connection for sleep apnea.

In May 2004, the veteran testified at a hearing before a 
hearing officer at the RO.

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge via video teleconference.  Although she 
was notified of the time and date of the hearing by mail sent 
to her last known address, she failed to appear for that 
hearing and neither furnished an explanation for her failure 
to report nor requested a postponement or another hearing.  
Pursuant to 38 C.F.R. § 20.704(d) (2006), when an appellant 
fails to report for a scheduled hearing and has not requested 
a postponement, the case will be processed as though the 
request for a hearing was withdrawn.  

The issue of entitlement to service connection for sleep 
apnea is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal the veteran's sinusitis with headaches 
is manifested by no more than short episodes of 
incapacitation with sinus blockage and headaches.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 30 
percent throughout the appeal, but no higher, for the 
veteran's service-connected sinusitis with headaches have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.97, Diagnostic Code 6510 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in an April 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete her claim, and of what part of that 
evidence she was to provide and what part VA would attempt to 
obtain for her.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that she felt would support her claim 
and effectively informed her to submit all relevant evidence 
in her possession.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  Information 
as to element (5), effective date, the Board has not been 
provided.  The Board concludes, however, that a remand for 
corrective VCAA notice would not be useful, as such remand 
would simply delay the receipt of disability benefits to 
which the veteran is entitled.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA and private medical records.  The veteran 
has also been afforded VA medical examinations in connection 
with her claim.  There is no indication that any relevant 
evidence is missing from the claims file.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected sinusitis with headaches has 
been rated 10 percent disabling by the RO under the 
provisions of Diagnostic Code 6510. 38 C.F.R. § 4.97.  

Diagnostic Codes 6510 through 6514 pertain to various types 
of sinusitis, each of which is rated pursuant to a general 
formula for sinusitis set forth in the rating schedule 
following Diagnostic Code 6514.  This general rating formula 
for sinusitis applies in all circumstances in which VA is to 
evaluate the severity of sinusitis, no matter what the 
particular diagnosis, and is the most appropriate criteria by 
which to assess any form of sinusitis.  The Board can 
identify nothing in the evidence to suggest that other 
diagnostic codes would be more appropriate, and the veteran 
has not requested or suggested that other diagnostic codes 
should be used.

Under the general rating formula for sinusitis, encompassing 
Diagnostic Codes 6510 through 6514, a noncompensable 
evaluation contemplates sinusitis detected by X-ray only.  A 
10 percent disability rating is awarded for sinusitis 
manifested by one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or by three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
disability rating is awarded for sinusitis manifested by 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or by more than six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent disability 
rating is awarded for sinusitis following radical surgery 
with chronic osteomyelitis, or manifested by near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.

An incapacitating episode of sinusitis is specifically 
defined in the regulations as one requiring bed rest and 
treatment by a physician.  38 C.F.R. § 4.97.

On July 2003 VA medical examination report, the examiner 
noted that the veteran had undergone surgical repair of sinus 
polyps on two occasions.  On examination, there was no 
purulent discharge from the nasal passages, the veteran 
indicated that she did not have any difficulty breathing 
through her nose.  She had no headaches, and she did not 
complain of shortness of breath on exertion.  However, the 
nasal passages were swollen with no post nasal drip.  The 
mucosa was thickened with no polyps.  There was no blockage 
of the nasal passages.  There was tenderness of the frontal 
and nasal sinuses.  The veteran's speech was not impaired.  
The veteran reported a headaches once a week that lasted one 
day.  The veteran took no medication for sinus symptoms or 
headaches.  The examiner diagnosed chronic sinusitis with 
recurrent headaches.

Private medical records reveal regular treatment for 
sinusitis and the use of nasal spray to ease symptoms.  

At her May 2004 hearing, the veteran testified that since 
January of that year, she had sought medical attention for 
sinusitis on three occasions and that one infection lasted 
almost three weeks.  The episodes where characterized by 
severe headaches and nasal discharge, sneezing, and other 
symptoms.  Regarding medication, the veteran indicated that 
she used a nasal spray but did not report the use of 
antibiotics.  

On June 2005 VA medical examination, the veteran reported 
bifrontal headaches when nasal passages were blocked.  The 
headaches were sometimes incapacitating.  An X-ray study 
associated with the examination report revealed no pathology 
of the paranasal sinuses.  

The veteran suffers from occasional incapacitation from due 
to headaches associated with her sinusitis and blockage of 
her nasal passages.  Thus, although she is not shown to 
require antibiotic treatment for her service-connected 
condition, a 30 percent evaluation is warranted because the 
Board concludes, that when viewing the evidence in the light 
most favorable to the veteran, she suffers from six 
incapacitating episodes a year with headaches and blockage 
and drainage.  While the record contains no information 
regarding the frequency of incapacitating episodes of 
sinusitis with headaches, the veteran reported incapacitation 
during occasional bouts of sinusitis-related headaches and 
testified regarding three severe episodes during the first 
four months of 2004 alone.  It would not be unreasonable for 
the Board to assume, therefore, that such occasional episodes 
occurred at least six times a year.  Thus, a 30 percent 
evaluation for the veteran's service-connected sinusitis with 
headaches is granted.  

A 50 percent evaluation is not warranted because such 
manifestations as the need for radical surgery or near 
constant sinusitis with headaches and other symptoms after 
repeated surgeries has not been shown.

The Board observes that the veteran's symptoms do not seem to 
have fluctuated materially during the course of this appeal, 
and a staged rating is not warranted.  See Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected sinusitis with headaches has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board observes that the evidence is this case is in 
equipoise with respect to a 30 percent evaluation.  The 
veteran is entitled to the benefit of the doubt and to the 
higher evaluation when the disability picture lies between 
two evaluations.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; 
Gilbert, supra.  As such, the increased 30 percent rating is 
granted.  


ORDER

A 30 percent evaluation for sinusitis with headaches is 
granted throughout the appeal period, subject to the law and 
regulations governing the payment of veterans' benefits.


REMAND

The record contains conflicting opinions regarding the 
origins of the veteran's sleep apnea.  As well, there seems 
to be an outstanding sleep study report that indicates that 
the veteran does not suffer from this condition.  The Board 
observes that all current medical records pertaining to sleep 
apnea must be associated with the claims file as instructed 
below.  If the veteran is shown to be suffering from the 
condition, another VA medical examination must be conducted 
for an opinion regarding the etiology of the veteran's sleep 
apnea as instructed below.  The Board notes that a VA 
examiner opined that the veteran's sleep apnea was caused by 
obesity and not the service-connected sinusitis with 
headaches.  The veteran contends, however, that she has lost 
weight, and a new opinion might indicate that sleep apnea, if 
it is shown, is due to an etiology other than obesity.

Also, the RO must send the veteran a corrective VCAA notice 
that apprises her of disability ratings and effective dates 
in accordance with the Court's holding in Dingess/Hartman.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that includes information as to 
disability ratings and effective dates in 
accordance with the Court's holding in 
Dingess/Hartman.

2.  Ask the veteran to identify all 
sources of medical treatment for sleep 
apnea to include sleep studies that took 
place from mid 2005 to the present.  After 
obtaining the necessary release, make 
reasonable efforts to secure these 
records.

3.  Then, schedule a VA medical 
examination to determine whether the 
veteran currently has sleep apnea.  If so, 
an opinion regarding the etiology thereof 
should be provided.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination report 
should indicate whether the claims file 
was reviewed.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and her representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


